Citation Nr: 1642176	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-16 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer or residuals thereof, as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1958 to December 1977.  The Veteran was awarded the Armed Forces Expeditionary Medal (Vietnam).  

This case comes before the Board of Veterans' Appeals (the Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2016.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, based on his written statements and testimony and their consistency with the available records, the Veteran set foot in the Republic of Vietnam and is presumed exposed to herbicides.

2.  The Veteran was diagnosed with prostate cancer in January 2008.

3.  The Veteran was diagnosed with diabetes mellitus in January 2008.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, prostate cancer was incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, diabetes mellitus was incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304,  .307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of service connection for prostate cancer or residuals thereof and diabetes mellitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Legal Criteria

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) (2015) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2015) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  Such diseases include prostate cancer and diabetes mellitus.  Id.

As an initial matter, the record indicates the Veteran was diagnosed with prostate cancer and diabetes mellitus in January 2008.  Thus, the first Hickson element is satisfied.

Next, resolving reasonable doubt in the Veteran's favor, the evidence of record supports a finding that the Veteran was exposed to herbicides while on active duty, specifically while in the Republic of Vietnam.  He has asserted that while his ship was off the coast of Vietnam, he traveled to Da Nang to catch a flight to Clark Air Base in the Philippines to get married, and returned to the ship the same way sometime after.  See March 30, 2009 statement, June 22, 2009 statement, May 6, 2010 Notice of Disagreement, and July 2016 Hearing Testimony, pp. 3-5.  

The Veteran's DD-214 does not specifically indicate the Veteran's presence in Vietnam.  However, the Veteran's service personnel records indicate he served aboard the U.S.S. Rainier in 1964.  Department records show during that year the U.S.S. Rainier operated in Vietnamese waters from August 5 to August 13; August 22 to September 13; October 2 to October 4; October 9 to October 11; and October 21 to October 23.  See November 16, 2009 VA Form 21-3101.  A June 1, 1965 personnel record documents the Veteran's receipt of the Armed Forces Expeditionary Medal (Vietnam) for his service aboard the U.S.S. Rainier in operations from August 22, 1964 to September 23, 1964.  Also of record is a copy of the Veteran's marriage certificate, indicating that he and his wife were married on September 6, 1964 in Cainta, Rizal, Philippines.  

The RO performed development to attempt to verify the Veteran's reports of setting foot in Vietnam.  The RO verified the U.S.S Rainier's presence in the waters of Vietnam during the time indicated by the Veteran and requested verification from the National Archives and Records Administration (NARA) in February 2010.  In March 2010, NARA responded that the Veteran's ship was not in Vietnamese waters during that period.  The RO contacted the Defense Personnel Records Image Retrieval System (DPRIS) to resolve the discrepancy between the NARA response and official records and verify the Veteran's reported exposure.  In a March 24, 2011 response, DPRIS indicated that command history and deck logs for the U.S.S Rainier were reviewed but did not document personnel going ashore in the Republic of Vietnam.  Based on these efforts, the RO concluded that records verifying the Veteran's "in-country" Vietnam service were unavailable for review.  See March 24, 2011 Formal Finding on Unavailability of Records.

From the above, it is evident that official records do not verify that the Veteran set foot in the Republic of Vietnam.  However, the Veteran's assertions regarding a flight to the Philippines through Da Nang are supported by objective evidence of record, in particular his documented service aboard the U.S.S. Rainier from August 22 to September 23, 1964 and his marriage certificate showing he was married in Cainta, the Philippines on September 6, 1964.  As noted above, the VA Form 21-3101 shows that the U.S.S. Rainier operated in Vietnamese waters to include during the period from August 22 to September 13, 1964.  1The Veteran is competent to report that he flew out of Da Nang to the Philippines during the period in question.  The Board finds the statements to be credible, as they are facially plausible and are consistent with other evidence of record, in particular his marriage certificate which corroborates the Veteran's assertion of leaving the U.S.S. Rainer and traveling to the Philippines to get married.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (well-grounded case) (noting that credible testimony is that which is plausible or capable of being believed).  

Considering the foregoing evidence and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran set foot in the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 5107(b) (West 2014).  Based on the finding of in-service exposure to herbicides, prostate cancer and diabetes mellitus are presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2013).  Although there is no evidence of these conditions during service, the absence of in-service manifestations of the claimed disabilities is not determinative in this case.

As the Veteran is found to have been exposed to herbicides while on active duty service, and in the absence of evidence of intercurrent causes, the Veteran's prostate cancer and diabetes mellitus that first manifested in 2008 are presumed by regulation to have been the result of such exposure.  For these reasons, and resolving reasonable doubt in the Veteran's favor on the question of whether he set foot in the Republic of Vietnam while in service, service connection for prostate cancer or the residuals thereof and diabetes mellitus has been established.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for prostate cancer or residuals thereof as the result of herbicide exposure is granted.

Entitlement to service connection for diabetes mellitus as the result of herbicide exposure is granted.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


